Order, entered on January 15, 1963, denying plaintiff’s motion for reconsideration of *618an order revoking his preference under former subdivision 5 of rule V of the New York County Supreme Court Trial Term Rules, now Special Rule of the Appellate Division, First Department, regulating the granting of preferences in actions for personal injuries, effective March 1, 1962, unanimously modified, on the law and on the facts, with $20 costs and disbursements to plaintiff-appellant, and the motion granted. A preference once granted should not ibe revoked unless facts elicited at a pretrial conference satisfactorily show that the preference should not be continued. There was no such showing here. {Lee v. Lehrer, 3 A D 2d 702.) In the circumstances it was an unwise exercise of discretion to deny the motion for reconsideration. {Sulahian v. City of New York, 19 A D 2d 522; Murphy v. Valeray Beal Estate Co., 19 A D 2d 601.) Concur — Breitel, J. P., Rabin, McNally, Eager and Steuer, JJ.